Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-6, 8-9, 11-28 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a vibration actuator particularly comprising: the bobbin-shaped coil holding part [52] is disposed to surround the magnet externally in the radial direction, and includes comprises: a coil protection wall portion [522] that is disposed inside the coil in the radial direction of the coil with a gap being interposed between the coil protection wall portion and the magnet, the coil protection wall portion inhibiting contact between the coil [61, 62] and the movable body [30] including the magnets [30] and a flange-shaped central wall portion [526] disposed to project in the radial direction at a central portion in the vibration direction such that the flange-shaped central wall portion is sandwiched by the first coil and the second coil in the vibration direction, and the flange-shaped central wall portion[526]  includes: a coil connection part [53] to which the coil is connected; and a groove portion [55] disposed in an outer circumferential portion of the flange- shaped central wall portion to open outward in the radial direction, and in which a coil wire linking the first coil to the second coil is disposed.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834